United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604


                                       April 18, 2001

                                          Before


                           Hon. Richard A. Po sner, Circuit Judge



No. 00-1894

UNITED STATES OF AMERICA,                          Appeal from the United States District
     Plaintiff-Appellee,                           Court for the Northern District
                                                   of Illinois, Eastern Division.
       v.
                                                   No. 98 CR 146
DINA ABDELHAQ,
     Defendant-Appellant.                          Geo rge W . Lindberg, Judge.




                                        ORDER

       The sentence on page 1 of the slip opinion beginning "The district judge o rdered" is
amended to read as follows: "The district judge (not Judge Lindberg, to whom the case was
reassigned for trial) ordered".